Citation Nr: 0003329	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-19 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel







INTRODUCTION

The appellant served on active duty from July 1964 to 
November 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
hearing loss and sinus problem.

The veteran appealed the decision to the Board and, before 
the case was sent to the Board, the RO granted service 
connection for hearing loss with a history of mastoiditis.  
Because the award of service connection for hearing loss 
constitutes a full allowance of the benefit sought on appeal, 
that issue is no longer before the Board on appeal.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) 
(an appeal initiated by a notice of disagreement as to an 
RO's "rejection of the logically up-stream element of 
service-connectedness . . . could not concern the logically 
down-stream element of compensation level.").


REMAND

Concerning the appeal of the claim for service connection for 
sinusitis, the Board notes that of record are two documents, 
both dated and signed by the veteran on February 9, 1999, one 
of which is a VA Form 9 on which the veteran has indicated by 
checking a box that he wishes to appeal the claim for service 
connection for sinusitis to the Board and the other is an 
"Appeal Status Election Form" on which the veteran has 
indicated that he wishes to withdraw his appeal of the claim 
for service connection for sinusitis.  The Board concludes 
that remand is required for clarification of this matter.  

If the veteran's intention was to withdraw his appeal of the 
claim for service connection for sinusitis, the Board no 
longer has jurisdiction of the claim and therefore no longer 
has the legal authority to instruct the RO to develop the 
evidence further regarding the matter.  See BLACK'S LAW 
DICTIONARY 766 (5th ed. 1979) (Jurisdiction "exists 
when . . . [the] point to be decided is within [the] powers 
of [the] court"; it is "the authority by which courts and 
judicial officers take cognizance of and decide cases"; it 
is "[t]he legal right by which judges exercise their 
authority"); see also BARRON'S LEGAL GUIDES LAW DICTIONARY 254 
(1984) (Jurisdiction is "the power to hear and determine a 
case.").  Nevertheless, to avoid another remand and the 
delay and expense that such action inevitably entails, the 
Board has included below development actions that the RO 
should undertake if and only if the veteran decides to pursue 
the appeal.

In this regard, the Board notes that there is evidence in 
this case of current diagnosis of chronic sinusitis and the 
veteran has provided a history of sinus problems in service 
and thereafter.  In addition, the veteran stated in his 
January1997 notice of disagreement and subsequent statements 
that he was treated in service for "sinus/ear problems" at 
Imperial Beach NAS between 1966 and 1968 and that he was sent 
for an evaluation of his ears and hearing loss at Balboa 
Naval Hospital, although it is not clear whether he was 
hospitalized there or whether he was treated for sinusitis 
there.  Service medical records received from the National 
Personnel Records Center (NPRC) did not include any 
outpatient medical records showing treatment for the sinus 
condition and did not include any clinical record cover 
sheets or summaries of inpatient treatment indicating a 
period of hospitalization at Balboa Naval Hospital and such 
summaries normally are included with requests for medical 
records.

The requisition and consideration of medical records which 
are possibly relevant to an issue on appeal is necessary for 
the adjudication of the case.  Decisions of the Board must be 
based on all of the evidence available.  38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 1999); Gilbert v. Derwinski, 
1 Vet. App. 78 (1990).  The duty to assist a claimant in 
filing an application for benefits under 38 U.S.C.A. 
§ 5103(a) (West 1991) includes the duty to request 
information which may be pertinent to the claim.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under 
section 5103(a) to assist a claimant in filing a claim 
pertains to relevant evidence which may exist or could be 
obtained).  The duty to assist is particularly applicable to 
records which are known to be in the possession of the 
Federal Government, such as service department and VA medical 
records.  See Counts v. Brown, 6 Vet. App. 473 (1994); cf. 
Hayre v. West, 188 F.3d 1327, 1332 (Fed. Cir. 1999) (holding 
that the RO had not fulfilled the duty to assist where only a 
single request was made for pertinent service medical records 
specifically requested by the claimant and not obtained by 
the RO).

Accordingly, to ensure that VA has met its obligations under 
section 5103(a) of the statute, the case is REMANDED to the 
RO for the following development.

1.  The RO should ask the veteran to 
clarify in writing whether he intends to 
pursue or to withdrawal his appeal of the 
claim for service connection for 
sinusitis given the conflicting 
statements, dated February 9, 1999, that 
are in the claims file concerning this 
matter.

2.  If and only if the veteran notifies 
the RO of his intent to pursue the appeal 
of the claim for service connection for 
sinusitis, the RO should proceed with the 
following development:

3.  The RO should request any and all 
medical records pertaining to the 
appellant from Imperial Beach NAS and 
from the National Personnel Records 
Center (NPRC) in St. Louis.  The veteran 
has stated that he was treated at the 
Base Dispensary at Imperial Beach NAS and 
it is not clear whether the evaluation at 
Balboa Naval Hospital pertained to a 
sinus condition.  The RO should ask the 
veteran whether he was an inpatient at 
Balboa Naval Hospital and whether he was 
treated for sinusitis there and, if so, 
the month and year of such treatment.  If 
this information is provided with 
sufficient detail, the RO should consider 
a request for Clinical Records from NPRC 
consistent with the provisions of the 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
(M21-1), Part III, section 4.17.

The RO should proceed with all reasonable 
alternative-source searches which may be 
indicated by the veteran's statements 
that he was treated for a sinus condition 
in service.  Efforts to obtain these 
records should be documented and any 
records received in response to this 
request should be associated with the 
claims folder.  If the records are 
unavailable or presumed destroyed, that 
fact should be noted as well in the 
claims folder.

4.  The appellant and his representative 
should be contacted and requested to 
submit any additional available evidence 
in support of his claim.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law.  See Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
must readjudicate the appellant's claim 
for service connection for sinusitis with 
consideration given to all evidence of 
record, including any additional medical 
evidence obtained by the RO on remand.  
The RO's readjudication of this claim 
should be in accord with its heightened 
responsibility to explain its reasons and 
bases and to consider the benefit of the 
doubt rule in the event that the 
appellant's service medical records are 
unavailable.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

No action is required by the appellant until further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


